Title: To Thomas Jefferson from Josiah Meigs, 24 January 1807
From: Meigs, Josiah
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Athens, Georgia, Jan. 24. 1807.
                        
                        I have no right to occupy a moment of your time, but I cannot resist the desire which I feel to express to
                            you for myself & my Children our gratitude for your virtuous conduct of the great family of the United States.
                        It is a pleasing circumstance to me that I live in the midst of a people who are sincerely attached to the
                            principles of the Constitution of the United States, and to your administration.
                        In this part of our Country every thing is prosperous—The people are rapidly advancing in wealth and in the sentiment of Independence.
                        We have had general health; and I believe that this part of the United States is as healthy as any part of
                            the world—
                        I cordially join with the wishes of my fellow Citizens of Georgia that you will not decline from occupying
                            the Post of our Chief Magistrate for another constitutional period. 
                  I am with high Esteem, and very respectfully Yours.
                        
                            J Meigs
                            
                        
                    